Smith, Judge.
In this suit brought by appellee Pirkle for year’s support, the parties stipulated the only issue for jury consideration was whether appellee’s three minor children were the legitimate offspring of the deceased, W. F. Pirkle. The trial court directed a verdict in favor of appellee, adjudging that her children were fathered by Pirkle and legitimated by him under that portion of Code § 74-101 reading: "The marriage of the mother and reputed father of an illegitimate child, and the recognition of such child as his, shall render the child legitimate.” The evidence demanded the trial court’s action and, assuming the court erred in excluding certain proffered testimony, that testimony did not suffice to present a jury issue and thus its exclusion could not have harmed appellant.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.